Citation Nr: 1713836	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-48 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Navy from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in January 2016.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's pneumonia residuals are related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in August 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed pneumonia during his active service, resulting in his current pneumonia residuals that cause him respiratory distress.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with chronic obstructive pulmonary disease (COPD) and acute episodes of bronchitis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of treatment for or a diagnosis of pneumonia during service.  However, the Veteran sought treatment for a sore throat and headache a few times during service, and he was diagnosed with an upper respiratory infection.  

As it pertains to a nexus between the Veteran's current disability and active duty service, the evidence is negative to the Veteran's claim.  The Board notes that in November 2009 a private physician submitted an opinion indicating that the Veteran's current problems resisting bacterial infections were related to his splenectomy surgery in 1977.  This opinion is given some limited weight but the Board notes that this opinion is not linking the Veteran's current disability to active duty service, but rather to a surgery performed six years after separation from service.  

In October 2016 the Veteran underwent VA examination in connection with his claim pursuant to the Board's January 2016 remand directive.  At the time the Veteran reported getting chest colds frequently and asserted that he used an inhaler regularly.  The VA examiner referenced a chest x-ray from one year prior that was normal, and in September 2016 his pulmonary function testing was FEV1 at 49 percent predicted and his FVC was at 45 percent predicted.  The VA examiner opined that it was less likely than not that the Veteran's current respiratory disability was incurred in or caused by the claimed in-service event, injury, or illness.  In making this opinion the VA examiner noted that the Veteran had COPD but that he only used an inhaler as needed; she also noted that the Veteran had smoked cigarettes for 52 years.  The VA examiner reviewed the Veteran's treatment history in service and noted a normal chest x-ray in September 1968 and treatment for strep throat and the flu in November 1970 with a normal physical examination five months later.  The VA examiner also noted the Veteran's post-service treatment but indicated that these were acute episodes which risk factors such as smoking and COPD and a splenectomy made him more vulnerable to.  The VA examiner concluded that the Veteran had been seeking care at VA since 2009 and that he did not have frequent episodes of pneumonia or bronchitis.  

The Board affords great weight to the VA examiner's opinion because it is based on a physical examination of the Veteran as well as a review of his claims file.  The VA examiner provided sound rationale with references to treatment notes to support her findings.  Overall the Board notes that the Veteran has had episodes of respiratory distress but there is no indication that these are related to an in-service event.  Moreover, the VA examiner pointed to alternative causes (specifically his splenectomy and tobacco use) to support the finding that the Veteran's current disability is not related to service.  His private treatment provider has also suggested that the current disability is related to his splenectomy, rather than service.  This is also consistent with the Veteran's normal separation examination which did not denote any chronic pneumonia.  

While the Veteran believes that his current respiratory disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of pneumonia residuals are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his pneumonia residuals is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current pneumonia residuals is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and entitlement to service connection must be denied.


ORDER

Entitlement to service connection for residuals of pneumonia is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


